Fourth Court of Appeals
                                       San Antonio, Texas
                                MEMORANDUM OPINION

                                         No. 04-18-00430-CR

                                          Orlando ORTIZ,
                                             Appellant

                                                 v.

                                        The STATE of Texas,
                                              Appellee

                   From the 218th Judicial District Court, La Salle County, Texas
                                Trial Court No. 17-06-00056-CRL
                           Honorable Donna S. Rayes, Judge Presiding

Opinion by:      Irene Rios, Justice

Sitting:         Patricia O. Alvarez, Justice
                 Irene Rios, Justice
                 Beth Watkins, Justice

Delivered and Filed: April 27, 2022

AFFIRMED

           Appellant Orlando Ortiz was convicted by a jury of felony assault involving family

violence by occlusion. When this case was previously before us, Ortiz argued the trial court erred

by: (1) denying his request to include the lesser-included offense of misdemeanor assault in the

jury charge; and (2) admitting several photographs into evidence. We sustained Ortiz’s first issue,

reversed the trial court’s judgment of conviction, and remanded the cause to the trial court for

further proceedings. Ortiz v. State, No. 04-18-00430-CR, 2019 WL 4280074, at *1 (Tex. App.—

San Antonio, Sept. 11, 2019), rev’d, 623 S.W.3d 804, 810 (Tex. Crim. App. 2021). Because we
                                                                                                  04-18-00430-CR


disposed of the appeal on Ortiz’s first issue, we did not reach his second issue regarding the

photographs. Id.; see also TEX. R. APP. P. 47.1 (providing opinions should be as brief as practicable

and address only those issues necessary to final disposition of the appeal). The State filed a petition

for discretionary review. The Texas Court of Criminal Appeals granted the State’s petition,

reversed our judgment, and remanded the matter back to this court “for consideration of Ortiz’s

remaining issue.” Ortiz v. State, 623 S.W.3d 804, 810 (Tex. Crim. App. 2021). On remand, we

affirm the trial court’s judgment.

                                                BACKGROUND 1

        Ortiz was charged with two counts of sexual assault and one count of felony assault

involving family violence by occlusion against Odilia Gomez. On August 12, 2016, Ortiz sent a

text to Gomez stating there was damage to a motorcycle she and one of her sons owned. Gomez

went to Ortiz’s home where the motorcycle was located and where the alleged sexual assaults and

felony assault occurred.

        At trial, the trial court admitted seven photos taken from the bodycam of one of the officers

who responded to the incident. These seven photos show some of Gomez’s injuries. The State

also moved to admit: (1) other photos of Gomez’s injuries that were taken with a camera while

Gomez received medical care in an ambulance (“State’s Exhibits 29–38”); (2) photos depicting

the exterior of the house, the garage where the motorcycle was located, and the crime scene

(“State’s Exhibits 39–47”); (3) and one photo depicting Gomez’s torn underwear at the crime

scene (“State’s Exhibit 48”). 2


1
  We only provide the background necessary to address Ortiz’s second issue. For a full recitation of the facts, see
Ortiz v. State, 04-18-00430-CR, 2019 WL 4280074, at *1–2 (Tex. App.—San Antonio, Sept. 11, 2019), rev’d,
623 S.W.3d 804, 810 (Tex. Crim. App. 2021).
2
  Ortiz also complains about State’s Exhibit 28. However, State’s Exhibit 28 is a photo of Ortiz “when he was under
arrest and medics are tending to him.” In his brief, Ortiz only complains about the photos “depicting [the] alleged
victim in [an] ambulance.” Ortiz’s brief does not address the admissibility of a photo showing Ortiz when he was
under arrest and being treated by medics. Accordingly, Ortiz has improperly briefed this issue and waived any error


                                                       -2-
                                                                                                     04-18-00430-CR


         Ortiz objected to the admission of State’s Exhibits 28–48, stating they are cumulative, not

relevant, and “improperly bolster the State’s case.” The trial court overruled Ortiz’s objections

and State’s Exhibits 28–48 were admitted into evidence.

         After hearing all the evidence, the jury acquitted Ortiz of the sexual assault charges but

found him guilty of the felony offense of assault involving family violence by occlusion. Ortiz

was sentenced by the trial court as a habitual offender to forty-years’ imprisonment. The trial court

entered judgments of acquittal on the sexual assault charges and a judgment of conviction on the

felony charge of assault involving family violence by occlusion. Ortiz appeals the judgment of

conviction.

                                                   DISCUSSION

         In his second issue, Ortiz argues State’s Exhibits 29–38 should have been excluded from

evidence because the photos were unfairly prejudicial and cumulative. Ortiz also argues State’s

Exhibits 39–47 were unfairly prejudicial and should have been excluded because the photos

“show[ed] the jury that Ortiz lived in a disheveled environment, which inferentially was unfit for

lawful activities.”       Finally, Ortiz argues “State’s Exhibit 48—a photograph of the torn

underwear—is unquestionably cumulative of” the actual underwear admitted as State’s Exhibit 63.

         The State argues Ortiz did not preserve error because his objection at trial does not comport

with his complaint on appeal. The State asserts that Ortiz now complains the photos were unfairly

prejudicial but only objected to the photos as cumulative and not relevant at trial. In the alternative,

the State argues the evidence was more probative than prejudicial and the trial court did not abuse

its discretion when it admitted State’s Exhibits 29–48.



regarding State’s Exhibit 28. See Crawford v. State, 595 S.W.3d 792, 801 (Tex. App.—San Antonio 2019, pet. ref’d)
(holding appellant waived error when his brief failed to identify the error or explain how he was harmed by the error);
see also TEX. R. APP. P. 38.1(i) (requiring an appellant’s brief to “contain a clear and concise argument for the
contentions made, with appropriate citations to authorities and to the record”).


                                                         -3-
                                                                                     04-18-00430-CR


Preservation

       The complaint made on appeal must comport with the complaint made in the trial court or

the error is waived. See Clark v. State, 365 S.W.3d 333, 339 (Tex. Crim. App. 2012); Pena v.

State, 285 S.W.3d 459, 464 (Tex. Crim. App. 2009) (“Whether a party’s particular complaint is

preserved depends on whether the complaint on appeal comports with the complaint made at

trial.”); Williams v. State, 294 S.W.3d 674, 685 (Tex. App.—Houston [1st Dist.] 2009, pet. ref’d)

(holding appellant’s unfairly prejudicial complaint on appeal was not preserved when he only

objected to the evidence as cumulative and not relevant at trial).

       Here, no objection was raised that the photographs were unfairly prejudicial. Instead, Ortiz

objected to State’s Exhibits 29–38 as cumulative and State’s Exhibits 39–48 as not relevant.

Ortiz’s unfairly prejudicial complaint on appeal does not comport with his objections at trial.

Lovill v. State, 319 S.W.3d 687, 691–92 (Tex. Crim. App. 2009) (“A complaint will not be

preserved if the legal basis of the complaint raised on appeal varies from the complaint made at

trial.”). Therefore, we only consider Ortiz’s challenge that State’s Exhibits 29–38 and State’s

Exhibit 48 were needlessly cumulative.

Standard of Review

       “The admissibility of a photograph is within the sound discretion of the trial judge.”

Shuffield v. State, 189 S.W.3d 782, 786 (Tex. Crim. App. 2006). “A trial court abuses its discretion

when its decision lies outside the zone of reasonable disagreement.” Casey v. State, 215 S.W.3d

870, 879 (Tex. Crim. App. 2007).

Applicable Law

       Rule 403 of the Texas Rules of Evidence “allows for the exclusion of otherwise relevant

evidence when its probative value is substantially outweighed by the danger of unfair prejudice,

confusion of the issues, or misleading the jury, or by considerations of undue delay, or needless


                                                -4-
                                                                                      04-18-00430-CR


presentation of cumulative evidence.” Shuffield, 189 S.W.3d at 786. “In determining whether

potentially prejudicial evidence was properly admitted, the appropriate inquiry is not whether the

evidence was more prejudicial than probative, but rather, whether the probative value was

substantially outweighed by the danger of unfair prejudice or needless presentation of cumulative

evidence.” Williams, 294 S.W.3d at 685.

       “In the balancing analysis, however, a presumption favors probative value over unfair

prejudice or cumulative effect.” Id. When conducting a rule 403 balancing analysis, the trial court

should consider, but is not limited to, the following factors: (1) how probative is the evidence;

(2) the potential for the evidence to impress the jury in some irrational, but nevertheless indelible

way; (3) the time the proponent needs to develop the evidence; and (4) the proponents need for the

evidence. Shuffield, 189 S.W.3d at 787.

Analysis

       Ortiz argues State’s Exhibits 29–38 were needlessly cumulative because they were photos

of the same injuries portrayed by seven bodycam photos already in evidence. While the bodycam

photos did show some of Gomez’s injuries, they did not show all her injuries. Further, eight of

the ten photos objected to are close-up images more clearly depicting the details and severity of

Gomez’s injuries and do not depict the ambulance. Because Ortiz was charged with felony assault,

it was essential to the State’s case to show the jury the details of Gomez’s injuries. Thus, State’s

Exhibits 29–38 were highly probative.

       We recognize the fact that State’s Exhibits 29–38 were photos taken while Gomez was in

an ambulance. However, there was testimony that Gomez was transported to the hospital by

ambulance following the assault.      See Ramirez v. State, 815 S.W.2d 636, 647 (Tex. Crim.

App. 1991) (“Generally, [reviewing courts have] held photographs admissible if verbal testimony

as to matters depicted in the photographs is also admissible.”). As such, the trial court could have


                                                -5-
                                                                                     04-18-00430-CR


reasonably concluded photos that may show Gomez in an ambulance would not impress the jury

in some irrational or indelible way. See Shuffield, 189 S.W.3d at 787. Further, the State did not

spend an inordinate amount of time developing the predicate to introduce the photos into evidence.

Id.

        Here, the probative value of State’s Exhibits 29–38 was not substantially outweighed by

any cumulative effect. See Williams v. State, 301 S.W.3d 675, 692 (Tex. Crim. App. 2009)

(holding photographs had probative value when they depicted the victim’s injuries); see also Smith

v. State, No. AP-75,793, 2010 WL 3787576, at *18 (Tex. Crim. App. 2010) (mem. op., not

designated for publication) (holding the probative value of photos depicting a victim’s injuries was

not substantially outweighed by any cumulative effect when they aided the theories relevant to the

State’s case).

        State’s Exhibit 48 was a photo of the torn underwear at the crime scene. The mere fact that

the State introduced the torn underwear as an exhibit does not render State’s Exhibit 48 cumulative.

Rather, State’s Exhibit 48 placed the torn underwear at the scene of the crime and tended to support

Gomez’s testimony regarding the assaultive nature of the crime and that the assault occurred while

she was visiting Ortiz’s home.

        It was not outside the zone of reasonable disagreement for the trial court to conclude that

the probative value of the photographs was not substantially outweighed by any cumulative effect.

Williams, 301 S.W.3d at 692. The trial court’s decision to admit State’s Exhibits 29–38 and State’s

Exhibit 48 was not outside the zone of reasonable disagreement. Accordingly, we cannot say the

trial court clearly abused its discretion.

        Ortiz’s second issue is overruled.




                                                -6-
                                                                       04-18-00430-CR


                                          CONCLUSION

       The judgment of the trial court is affirmed.

                                                 Irene Rios, Justice

Do not publish




                                               -7-